IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LEROY L. WATSON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3584

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 4, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Leroy L. Watson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel;
Sheron Wells and Beverly Brewster, Assistant General Counsel, Florida Department of
Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., SWANSON and KELSEY, JJ., CONCUR.